     Case 1:20-cv-03127-SAB    ECF No. 105     filed 11/01/20   PageID.2975 Page 1 of 4



 1     JEFFREY BOSSERT CLARK
       Acting Assistant Attorney General
 2     ERIC R. WOMACK
       Assistant Director, Federal Programs Branch
 3     JOSEPH E. BORSON (Va. Bar No. 85519)
       KUNTAL CHOLERA
 4     ALEXIS ECHOLS
       DENA M. ROTH
 5     Trial Attorney, Federal Programs Branch
       1100 L Street, NW
 6     Washington, D.C. 20005
       (202) 514-1944
 7     joseph.borson@usdoj.gov
       Attorneys for Defendants
 8
                              UNITED STATES DISTRICT COURT
 9
                          EASTERN DISTRICT OF WASHINGTON
10
11                                        AT YAKIMA
12     STATE OF WASHINGTON, STATE OF                    NO. 1:20-cv-03127-SAB
13     COLORADO, STATE OF CONNECTICUT,
       STATE OF ILLINOIS, STATE OF
14     MARYLAND, STATE OF MICHGAN,                      DEFENDANTS’ NOTICE OF DATA
15     STATE OF MINNESOTA, STATE OF                     IN RESPONSE TO THE COURT’S
       NEVADA, STATE OF NEW MEXICO,                     OCTOBER 30, 2020 ORDER
16     STATE OF OREGON, STATE OF RHODE
17     ISLAND, STATE OF VERMONT,
       COMMONWEALTH OF VIRGINIA, and
18     STATE OF WISCONSIN,
19
                                Plaintiffs,
20
          v.
21
22     DONALD J. TRUMP, in his official capacity
       as President of the United States of America;
23     UNITED STATES OF AMERICA; LOUIS
24     DEJOY, in his official capacity as Postmaster
       General; UNITED STATES POSTAL
25     SERVICE,
26                               Defendants.
27
28
                             DEFENDANTS’ NOTICE OF DATA IN
                      RESPONSE TO THE COURT’S OCTOBER 30, 2020 ORDER
     Case 1:20-cv-03127-SAB    ECF No. 105    filed 11/01/20   PageID.2976 Page 2 of 4



 1                                      NOTICE OF DATA
 2           Pursuant to the Court’s October 30, 2020 order (ECF No. 103), Defendants
 3      hereby respectfully provide the Court with explanations for six United States Postal
 4      Service facilities in the Detroit and Lakeland areas that reported non-compliance
 5      with respect to conducting daily “all clears” for October 31, 2020. The explanations
 6      are provided in the attached responses to USPS’s daily compliance survey of
 7      Delivery/Retail Units regarding Political Mail and Election Mail “all clear”
 8      procedures. The Court will note that the last Delivery/Retail Unit reporting did not
 9      complete the free form field to provide an explanation concerning its compliance.
10      Counsel for Defendants is presently following up with this Delivery/Retail Unit and
11      will update the Court and the parties accordingly.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                -1-
28                           DEFENDANTS’ NOTICE OF DATA IN
                      RESPONSE TO THE COURT’S OCTOBER 30, 2020 ORDER
     Case 1:20-cv-03127-SAB   ECF No. 105   filed 11/01/20   PageID.2977 Page 3 of 4



 1     Dated: November 1, 2020       Respectfully submitted,
 2                                   JEFFREY BOSSERT CLARK
 3                                   Acting Assistant Attorney General

 4                                   ERIC R. WOMACK
                                     Assistant Director, Federal Programs Branch
 5                                   /s/ Joseph E. Borson
 6                                   JOSEPH E. BORSON (Va. Bar No. 85519)
                                     KUNTAL CHOLERA
 7                                   ALEXIS J. ECHOLS
                                     DENA M. ROTH
 8                                   Trial Attorneys
                                     U.S. Department of Justice
 9                                   Civil Division, Federal Programs Branch
                                     1100 L. Street, NW
10                                   Washington D.C. 20005
                                     (202) 514-1944
11                                   Joseph.Borson@usdoj.gov

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              -2-
28                          DEFENDANTS’ NOTICE OF DATA IN
                     RESPONSE TO THE COURT’S OCTOBER 30, 2020 ORDER
     Case 1:20-cv-03127-SAB   ECF No. 105    filed 11/01/20   PageID.2978 Page 4 of 4



 1                               CERTIFICATE OF SERVICE
 2            I hereby certify that on this 1st day of November, I electronically filed the
 3      foregoing Notice of Data in Response to the Court’s October 30, 2020 Order with the
 4      Clerk by using the CM/ECF system. I certify that all participants in the case are
 5      registered CM/ECF users and that service will be accomplished by the CM/ECF
 6      system.
 7
       Dated: November 1, 2020
 8
 9
                                          By: /s/Alexis J. Echols
10                                            ALEXIS J. ECHOLS
11                                             Counsel for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                               -3-
28                           DEFENDANTS’ NOTICE OF DATA IN
                      RESPONSE TO THE COURT’S OCTOBER 30, 2020 ORDER
